Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 10/12/2020 is acknowledged.  
Status of the Application
	Claims 1-4 and 6-51 are pending.  Claims 1-4 and 6-35 are currently under examination.  Claims 36-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 04/07/2009 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 01/05/2004, 08/02/2005 and 12/05/2005 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.

Information Disclosure Statement
The information disclosure statements filed on 01/12/2004, 01/16/2004 and 5/18/2004 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of the following reasons:
  The foreign patent documents having numbers 53, 79, 81, 86, 96, 135-137, 152 and 154 contained in the information disclosure statement filed 01/12/2004 have not been considered because: The foreign patent document no. 53 is not translated and document nos. 79 and 81 are not contained in the instant application.  Additionally, document nos. 86, 135-137 and 152 have not been considered because the documents are not contained in the instant application or the parent application 09/889,802 and therefore appear to not have been filed.  Further, only the abstract with Medline accession number 1999091059 of document no. 96 has been considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-4, 8-14, 16, 17, 28-30 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 3 034 539 A1 (ETHRIS GMBH [DE]) 22 June 2016 (2016-06-22 of record 01/02/2019 IDS)
	EP 3 034 539 A1 teach composition comprising:(a) single stranded RNA; and (b) polyalkyleneimine [see page 2] wherein the RNA encodes a protein, wherein the polyalkyleneimine has a N:P ratio of 2 to 15 or 6 to 12 [see para. 0064], wherein the molecular weight is from 1000 to 500,000 Da [see paragraph 0029], is formulated for intramuscular administration [see para. 0082], the polyalkyleneimine is formulated in polyplex particles [see para. 0104, page 21] and has the general formula as in claim 10 [see page 18].  
EP 3 034 539 A1 further teach the composition comprises one or more additives [see para. 0067-0068, page 13], is in a phosphate buffer solution [see page 0081] and wherein the single stranded RNA can be a long coding RNA of greater than 200 nt. [see para. 0043].
Thus EP 3 034 539 A1 anticipates the instant claims.
Claim(s) 1 and 31-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kallen et al. (US 20160166678).
Kallen et al. teach a composition comprising :(a) single stranded RNA; and (b) polyalkyleneimine [see para. 0127] wherein the single stranded RNA is an alphavirus 
Thus Kallen et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, 6-18, 23-26, 28-30, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 034 539 A1 (ETHRIS GMBH [DE]) 22 June 2016 (2016-06-22 of record 01/02/2019 IDS), Wagner et al. (US 20070231392) and Rosenkranz et al. ("Polyethylenimine-based polyplex nanoparticles and features of their behavior in cells and tissues", RUSSIAN CHEMICAL BULLETIN, SPRINGER NEW YORK LLC, US, vol. 64, no. 12, 20 September 2016 (2016-09-20), pages 2749-2755, XP036059093 of record 01/02/2019 IDS)
EP 3 034 539 A1 teach composition comprising:(a) single stranded RNA; and (b) polyalkyleneimine [see page 2] wherein the RNA encodes a protein, wherein the polyalkyleneimine has a N;P ratio of 2 to 15 or 6 to 12 [see para. 0064], wherein the molecular weight is from 1000 to 500,000 Da [see paragraph 0029], is formulated for intramuscular administration [see para. 0082], the polyalkyleneimine is formulated in polyplex particles [see para. 0104, page 21] and has the general formula as in claim 10 [see page 18].  
EP 3 034 539 A1 further teach the composition comprises one or more additives [see para. 0067-0068, page 13], is in a phosphate buffer solution [see page 0081] and wherein the single stranded RNA can be a long coding RNA of greater than 200 nt. [see para. 0043].  EP 3 034 539 A1 teach the polyalkyleneimine are protonatable [see para. 0058].
Wagner et al. teach is was known in the art that polymers such as polyalkyleneimine were useful in delivery nucleic acids to cells and teach compositions 
Rosenkranz et al. teach the advantages of using polyalkyleneimine as a carrier to delivery RNA to cells and teach polyalkyleneimine can form efficient complexes with RNA, called polyplexes and provide sufficient stability in cells for delivery to said cells (see at least page 2750).
It would have been obvious to use the conditions of polyalkyleneimine taught by Wagner et al. and Rosenkranz et al. for making a composition comprising RNA for efficient delivery to cells and one of skill would have been capable making such compositions given the teachings of Wagner et al.  Moreover, EP 3 034 539 A1 teach the polyalkyleneimine are protonatable and it would have been obvious and within the skill of the artisan to determine the percentage of N atoms to develop the best carrier for the RNA.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635